ERVIN, Judge.
City of Jacksonville Beach appeals an order of the Public Employees Relations Commission (PERC) which included fire lieutenants in a bargaining unit contrary to an agreement between the City and the Jacksonville Beach Fire Fighters Association. We affirm PERC’s order because we find the evidence supports the fire lieutenants’ inclusion in the unit. The issue mentioned in the dissent, that PERC erred by unilaterally including those positions in the bargaining unit contrary to agreement between the parties, was never made a point on appeal. Indeed, the two cases from this court relied upon in the dissent, School Board of Marion County v. PERC, 330 So.2d 770 (Fla. 1st DCA 1976), and City of Titusville v. PERC, 330 So.2d 733 (Fla. 1st DCA 1976), were not cited in appellant’s brief. That point has now been waived and will not be considered by us for the first time on appeal.
AFFIRMED.
ROBERT P. SMITH, Jr., J., concurs.
BOOTH, J., concurs in part and dissents in part.